DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 08/06/2021.
Claims 1-10 are pending. Claims 1 and 6 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. D) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 08/06/2021.  This IDS has been considered.

Specification Objections
6.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 
“Sense amplifier activation timing scheme to reduce cross-talk between word lines in DRAM memory device”

Claim Objections
7. 	Claims 3, 5-6 is objected to because of the following informalities (issues that don’t rise to the level of identifying the claim as indefinite):  
Claim 3 (last line), claim 7 (last line) recites “…is delayer more..” which appears to contain typo and should state “..delayed more…”.
Claim 5, last line recites “…is classified into comprises a signal representing the activated word line among the plurality of word lines…” lacks grammatical accuracy and objected to.
In Claim 6, lines 7-9 recites “…a control portion configured to receive a row address signal and determine which group a to-be-activated word line among the plurality of word lines belongs to according to the row address signal…” and the language is objected to because it is sinuous, not fully clear due to grammar/ language issues. It will be interpreted as “…a control portion configured to receive a row address signal and determine which group a to-be-activated word line belongs according to the row address signal…”. 
Appropriate correction is required.
Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “…the plurality of word lines extend in a first direction and are alternately arranged in the second direction perpendicular to the first direction…” and it is not clear from claim language how word lines are “alternately arranged” in second direction; and the vague limitation which renders the claim indefinite. It appears that the claim limitation is directed to Figure 4 word line arrangement where two sets of word lines are arranged using two sets of word line drivers in alternate fashion. However, the claim language fails to capture associated components, limitations to capture the arrangement. Claim language is vague and unclear. The specification does not provide a standard for ascertaining the limitation and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b)(I).
No art rejection provided for claim 10.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaecher et al. (US 6,434,736 B1).
Regarding independent claim 1, Schaecher teaches a semiconductor memory device (Fig. 3 memory device designed  “…based on a worst case timing scheme…”) comprising: 
a plurality of word lines; a bit line; a plurality of memory cells connected to the bit line and one of the plurality of word lines (see Fig. 3: 10 memory array); 
a sense amplifier (Fig. 3: 360), connected to the bit line (see Fig. 3: 360 and array connection); and 
a control portion (Fig. 3 decoders, control circuitry employing “location based timing scheme”, see col. 4, line 63) configured to control timing of activating the sense amplifier (col. 4, lines 63-67, col. 5, lines 1-7: “…sense amplifier enable signal for the memory cell is timed based on the corresponding region access time requirement…”. See also, col. 2, lines 6-20 ), 
wherein when a position of an activated word line among the plurality of word lines is closer to the sense amplifier, the control portion controls the timing of activating the sense amplifier to be delayed more (Fig. 4 in context of col. 4, lines 4-21: “…sense amplifier enable SAE signal 325 is based on the worst case read timing approximation…”. Fig. 4: SAE signal time is delayed by delta-t for cells located in region closer to sense amplifier using conventional teachings).

Regarding claim 2, Schaecher teaches the semiconductor memory device as claimed in claim 1, wherein according to a signal representing the activated word line among the plurality of the word lines, the control portion controls the timing of activating the sense amplifier (See Fig. 2: word line signals of 2 cell vs. 4 cell. See col. 4, lines 22-40: row address is used to determine the region with best case and worst case read timing).

Regarding claim 3, Schaecher teaches the semiconductor memory device as claimed in claim 1, wherein the control portion comprises: 
a circuit portion (dummy columns, decoders, control circuitry employing “location based timing scheme”, see col. 4, line 63) configured to delay a signal for activating the sense amplifier when a signal for activating one of the plurality of word lines is input, 
such that when the position of the one word line is closer to the sense amplifier, the timing of activating the sense amplifier is delayer more (col. 4, lines 4-40, lines 63-67, col. 5, lines 1-7)

Regarding claim 4, Schaecher teaches the semiconductor memory device as claimed in claim 1, wherein when the plurality of word lines are classified into a plurality of groups according to the distance between the plurality of word lines and the sense amplifier (col. 4, lines 4-40, lines 63-67, col. 5, lines 1-7), 
the control portion controls the timing of activating the sense amplifier based delay amount set for the group which the activated word line among the plurality of word lines is classified into, such that the set delay amount is greater as the distance between the group and the sense amplifier is shorter (Fig. 4 in context of col. 4, lines 4-40, lines 63-67, col. 5, lines 1-7).

Regarding claim 5, Schaecher teaches the semiconductor memory device as claimed in claim 4, wherein information used to identify the group which the activated word line among the plurality of word lines is classified into comprises a signal representing the activated word line among the plurality of word lines (See also, col. 2, lines 6-20).

Regarding independent claim 6, Schaecher teaches a semiconductor memory device (Fig. 3 memory device designed  “…based on a worst case timing scheme…”) comprising: 
a plurality of word lines divided into a plurality of groups ( regions closer to sense amp with fast access time and regions farther from sense amp with slow access time. See col. 4, lines 63-67, col. 5, lines 1-7: “…sense amplifier enable signal for the memory cell is timed based on the corresponding region access time requirement…”. See also, col. 2, lines 6-20 ); 
a first bit line (Fig. 3: bit line in array); a plurality of memory cells connected to the first bit line and one of the plurality of word lines (see Fig. 3: 10 memory array); a first sense amplifier  (Fig. 3: 360) connected to the first bit line (see Fig. 3); and 
a control portion (Fig. 3 decoders, control circuitry employing “location based timing scheme”, see col. 4, line 63) configured to receive a row address signal (address signal associated with cell) and determine which group a to-be-activated word line among the plurality of word lines belongs to according to the row address signal (see col. 4, lines 22-40: row address is used to determine the region with best case and worst case read timing. See also, illustrated concepts explained in col. 5, lines 20-37: four “regions” are defined by XC0-XC3), 
wherein when a position of the group of the to-be-activated word line is closer to the first sense amplifier, the control portion controls timing of activating the first sense amplifier to be delayed more (Fig. 4 in context of col. 4, lines 4-21: “…sense amplifier enable SAE signal 325 is based on the worst case read timing approximation…”. SAE signal time is delayed by delta-t for cells located in region closer to sense amplifier).

Regarding claim 7, Schaecher teaches the semiconductor memory device as claimed in claim 6, wherein the control portion comprises: a circuit portion configured to delay a signal for activating the first sense amplifier when the row address signal, such that when the position of the group of the to-be-activated word line is closer to the first sense amplifier, the timing of activating the first sense amplifier is delayer more.
(see claim 3 rejection analysis)

Regarding claim 8, Schaecher teaches the semiconductor memory device as claimed in claim 6, further comprising:  a second bit line; and a second sense amplifier connect to the second bit line (Fig. 3: sense components in 360), wherein when the position of the group of the to-be-activated word line is closer to the second sense amplifier, the control portion controls timing of activating the second amplifier to be delayed more (Fig. 2: distance and associated RC delay is measured from I/O or sense circuitry and thus the limitation is met. See col. 2, lines 6-20 and col. 4, lines 4-21)  .

Regarding claim 9, Schaecher teaches the semiconductor memory device as claimed in claim 8, wherein the plurality of memory cells are arranged as an array, the first sense amplifier is disposed on a first side of the array, and the second sense amplifier is disposed on a second side of the array opposite to the first side (Fig. 3: sense component in left side of array and sense component in right side of array. See Fig. 3 in context of claim 7: plurality of sense amplifiers).


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Yasuda (US 2010/0265778 A1): Fig. 1-Fig. 18 and associated disclosure applicable for all claims.

    PNG
    media_image1.png
    576
    651
    media_image1.png
    Greyscale

Prior art teaches a sense amplifier that is activated in response to a sense amplifier enable signal SAE, and a sense amplifier control circuit that generates the sense amplifier enable signal SAE. In this device, the more distant the word line WL is from the sense amplifier, the longer the sense amplifier control circuit sets the delay time of the sense amplifier enable signal SAE so that the more distant the word line WL is from the sense amplifier, the later the sense amplifier is activated.
KATOCH (US 2019/0392876 A1): Fig. 1-Fig. 7 and associated disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825